SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR oTRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to Commission File Number TNI BIOTECH, INC. (Exact name of small business issuer as specified in its charter) Florida 59-3226705 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 37 North Orange Ave, Suite 607, Orlando, FL 32801 (Address of principal executive offices) 888-613-8802 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o. Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act: Yes o No þ. As of August 12, 2014 there were 100,290,715 shares of Common Stock outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 1 Item 2 Management's Discussion and Analysis of Financial Conditions and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 30 PART II OTHER INFORMATION Item 1 Legal Proceedings 31 Item 1A Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 Default upon Senior Securities 31 Item 4 Mine Safety Disclosures 31 Item 5 Other Information 31 Item 6 Exhibits 32 JUMPSTART OUR BUSINESS STARTUPS ACT The Company qualifies as an “emerging growth company” as defined in Section 101 of the Jumpstart our Business Startups Act (“JOBS Act”) as we do not have more than $1,000,000,000 in annual gross revenue and did not have such amount as of December 31, 2013, the last day of our last fiscal year. We are electing to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. As an emerging growth company, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements that are otherwise applicable to public companies. These provisions include, but are not limited to: ● being permitted to present only two years of audited financial statements and only two years of related “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this quarterly report; ● not being requested to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”); ● reduced disclosure obligations regarding executive compensation in our periodic reports, proxy statements and registration statements; and ● exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and stockholder approval of any golden parachute payments not previously approved. We will remain an emerging growth company until the earliest to occur of: (i)our reporting $1billion or more in annual gross revenues; (ii)the last day of our fiscal year following the fifth anniversary of the date of first sale of our common stock pursuant to an effective registration statement under the Securities Act of 1933, as amended; (iii)our issuance, in a three year period, of more than $1billion in non-convertible debt; and (iv)the end of the fiscal year in which the market value of our common stock held by non-affiliates exceeded $700million as of the last business day of our most recently completed second fiscal quarter. As an emerging growth company we are exempt from Section 404(b) of the Sarbanes-Oxley Actand Section 14A(a) and (b) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Such sections are provided below: Section 404(b) of the Sarbanes-Oxley Act of 2002 requires a public company’s auditor to attest to, and report on, management’s assessment of its internal controls. Sections 14A(a) and (b) of the Exchange Act, implemented by Section 951 of the Dodd-Frank Wall Street Reform and Consumer ProtectionAct, require companies to hold shareholder advisory votes on executive compensation and golden parachute compensation. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained or incorporated by reference in this Report on Form 10-Q are considered forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995) concerning our business, results of operations, economic performance and/or financial condition, based on management's current expectations, plans, estimates, assumptions and projections. Forward-looking statements are included, for example, in the discussions about: ● strategy; ● new product discovery and development; ● current or pending clinical trials; ● our products’ ability to demonstrate efficacy or an acceptable safety profile; ● actions by the U.S. Food and Drug Administration and other regulatory authorities; ● product manufacturing, including our arrangements with third-party suppliers; ● product introduction and sales; ● royalties and contract revenues; ● expenses and net income; ● credit and foreign exchange risk management; ● liquidity; ● asset and liability risk management; ● the outcome of litigation and other proceedings; ● intellectual property rights and protection; ● economic factors; ● competition; and ● legal risks Any statements contained in this report that are not statements of historical fact may be deemed forward-looking statements. Forward-looking statements generally are identified by the words "expects," "anticipates," "believes," "intends," "estimates," "aims," "plans," "may," "could," "will," "will continue," "seeks," "should," "predict," "potential," "outlook," "guidance," "target," "forecast," "probable," "possible" or the negative of such terms and similar expressions. Forward-looking statements are subject to change and may be affected by risks and uncertainties, most of which are difficult to predict and are generally beyond our control. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update any forward-looking statement in light of new information or future events, except as required by law, although we intend to continue to meet our ongoing disclosure obligations under the U.S. securities laws and other applicable laws. We caution you that a number of important factors could cause actual results or outcomes to differ materially from those expressed in, or implied by, the forward-looking statements, and therefore you should not place too much reliance on them. These factors include, among others, those described herein, under "Risk Factors" and elsewhere in this report and in our other public reports filed with the U.S. Securities and Exchange Commission. It is not possible to predict or identify all such factors, and therefore the factors that are noted are not intended to be a complete discussion of all potential risks or uncertainties that may affect forward-looking statements. If these or other risks and uncertainties materialize, or if the assumptions underlying any of the forward-looking statements prove incorrect, our actual performance and future actions may be materially different from those expressed in, or implied by, such forward-looking statements. We can offer no assurance that our estimates or expectations will prove accurate or that we will be able to achieve our strategic and operational goals. By their nature, forward-looking statements involve risks and uncertainties because they relate to events, competitive dynamics and industry change, and depend on the economic circumstances that may or may not occur in the future or may occur on longer or shorter timelines than anticipated. Although forward-looking statements contained in this report are based on information we have when those statements are made or management’s good faith belief as of that time with respect to future events, we caution you that forward-looking statements are subject to significant risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause such differences include, but are not limited to: ● our lack of operating history; ● our current and future capital requirements and our ability to satisfy our capital needs; ● our inability to keep up with industry competition; ● interpretations of current laws and the passages of future laws; ● acceptance of our business model by investors and our ability to raise capital; ● our drug discovery and development activities may not result in products that are approved by the applicable regulatory authorities; ● even if our drug candidates do obtain regulatory approval, they may never achieve market acceptance or commercial success; ● our reliance on key personnel, including our ability to attract and retain scientists; ● our reliance on third party manufacturing to supply drugs for clinical trials and sales; ● our limited distribution organization with no sales and marketing staff; ● our being subject to product liability claims; ● legislation or regulation that may increase the cost of our business or limit our service and product offerings; ● risks related to our intellectual property, including our ability to adequately protect intellectual property rights; ● risks related to governmental regulation, including our ability to obtain approvals for the commercialization of some or all of our drug candidates, and ongoing regulatory obligations and continued regulatory review which may result in significant additional expense and subject us to penalties if we fail to comply with applicable regulatory requirements; and ● our ability to obtain regulatory approvals in foreign jurisdictions to allow us to market our products internationally. Moreover, new risks regularly emerge and it is not possible for our management to predict or articulate all risks we face, nor can we assess the impact of all risks on our business or the extent to which any risk, or combination of risks, may cause actual results to differ from those contained in any forward-looking statements. All forward-looking statements included in this prospectus are based on information available to us on the date of this report. Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained above and throughout this report. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TNI BIOTECH, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaids and other current assets Total current assets Fixed Assets: Computer equipment, net of accumulated depreciation of $2,443 and $1,293 respectively Software development in process - Intangible Assets: Patents and licenses, net of amortization of $5,859,799 and $4,422,375, respectively (Note 6) Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Payable to officer Accrued liabilities Current portion patent liability Notes payable - net of discount of $125,000 and $0 respectively Total current liabilities Non-current Liabilities: Notes payable related party Total non-current liabilities Commitments and contingencies (Note 7) Total Liabilities Stockholders' Equity: Common stock - par value $0.001; 500,000,000 shares authorized; 90,901,347 and 74,161,639 shares issued and outstanding respectively Additional paid in capital Stock issuances due Prepaid services (5,792,373 ) (13,447,109 ) Accumulated deficit (307,254,765 ) (283,002,677 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TNI BIOTECH, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended Six Months ended June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 Revenues, net $
